United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. RAILROAD RETIREMENT BOARD,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1058
Issued: March 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2011 appellant filed a timely appeal from a December 16, 2010 merit
decision and a March 16, 2011 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish entitlement to
wage-loss compensation for total disability for the period December 22, 2006 to July 31, 2007;
and (2) whether OWCP properly refused to reopen appellant’s case for further reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 16, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant contends that her claim for wage-loss compensation should not be
denied on the basis that her doctors will not state the time of her disability as she is currently
under their care.
FACTUAL HISTORY
On November 28, 2006 appellant, then a 56-year-old computer specialist, filed an
occupational disease claim (Form CA-2) alleging that she sustained pneumonia, pulmonary
congestion, bronchitis, persistent coughing and lower back conditions due to factors of her
federal employment, including exposure to fumes from the roof at her workplace over a twomonth period.
On November 30, 2006 Dr. Samuel J. Chmell, a Board-certified orthopedic surgeon,
indicated that appellant was unable to work from November 30, 2006 to January 8, 2007. In
subsequent progress notes, he continued to report that appellant was totally disabled for work.
On February 15, 2007 appellant filed a claim for wage-loss compensation (Form CA-7)
for the period November 27, 2006 to February 12, 2007.
In a March 19, 2007 report, Dr. Muhammad A. Hamadeh, a Board-certified internist,
critical care medicine and pulmonary diseases, stated that appellant had been his patient for over
five years. He indicated that appellant was under his care due to her asthma condition which was
triggered by strong fumes.
In a June 11, 2007 report, Dr. Hamadeh stated that he first saw appellant in his office in
September 2005. Appellant was doing well until November 2006 after she was exposed to
asphalt fumes and started complaining of a cough for which he gave multiple treatments.
Dr. Hamadeh performed a pulmonary function test including methacholine which was negative
ruling out asthma. He opined that it was difficult to prove that the asphalt fumes were the direct
cause of the cough, although different fumes could sometimes cause airway irritation and cough.
By decision dated June 22, 2007, OWCP denied the claim for compensation finding that
the medical evidence submitted was not sufficient to establish fact of injury.
Appellant submitted a report by Dr. Hamadeh dated June 18, 2007 which reiterated a
June 11, 2007 report, including pulmonary function test results which showed minimal patchy
right middle lobe atelectasis and/or parenchymal scarring and noted that the study was otherwise
unremarkable.
OWCP determined that a second opinion evaluation was necessary to address the extent
and degree of appellant’s asthmatic condition. In a December 19, 2007 report, Dr. David Brush,
a physician Board-certified in internal medicine and pulmonary diseases, reviewed appellant’s
medical history and statement of accepted facts. He opined that appellant’s exposure to asphalt
fumes from the roof repair on November 21 to 22, 2006 did not cause her pulmonary condition,
noting that it was possible that the fumes caused a temporary exacerbation of her asthma.
Dr. Brush opined that appellant was not totally disabled from work, noting that many patients
with asthma could work full time without limitations, while some others would need some

2

limitations in their duties or job descriptions based upon avoidance of known exacerbating
factors. In his opinion, appellant was not incapacitated by her asthma or by her chronic cough.
By decision dated January 24, 2008, OWCP accepted appellant’s claim for temporary
aggravation of mild asthma.
Appellant submitted reports by Dr. Chmell indicating that appellant was unable to work
for the period December 6, 2007 to April 10, 2008 as well as progress notes by Dr. Hamadeh
covering the period February 5 to June 4, 2007.
OWCP determined that another second opinion examination was necessary to address the
extent and degree of appellant’s asthma condition. In an April 30, 2008 report, Dr. Anil K.
Agarwal, a Board-certified orthopedic surgeon, reviewed her medical history and statement of
accepted facts. He reiterated that appellant’s diagnosis due to the November 22, 2006
employment injury was an exacerbation of mild asthma. Dr. Agarwal also noted that she had a
preexisting condition of longstanding mild asthma. He opined that appellant’s temporary asthma
aggravation would have ended by December 21, 2006. Dr. Agarwal explained that she may have
been totally disabled for two or three weeks after she left the job but otherwise had no total
disability based on the fact that once away from the fumes she would have returned to her
preinjury status within a short period of time. He opined that appellant was capable of returning
to work full time. Dr. Agarwal stated that he completed a duty status report (Form CA-5c)
indicating that she had reached her maximum medical improvement and had permanent
restrictions but noted that they were due to preexisting conditions unrelated to her employment
injury.
On June 9, 2008 appellant filed a claim for wage-loss compensation (Form CA-7) for the
period January 25 to July 31, 2007.
By decision dated May 29, 2009, OWCP denied appellant’s claim for wage-loss
compensation for the period December 22, 2006 to July 31, 2007.3
On June 3, 2009 appellant requested a review of the written record by an OWCP hearing
representative of the May 29, 2009 decision and submitted a July 9, 2009 report by Dr. Chmell
who reported that appellant had retired.
By decision dated October 20, 2009, an OWCP hearing representative set aside the
May 29, 2009 decision and remanded the case for another second opinion.
In a February 8, 2010 second opinion evaluation report, Dr. Mark Yoder, a physician
Board-certified in internal and critical care medicine and pulmonary diseases, reviewed
appellant’s medical records and statement of accepted facts. Upon examination, he found that
her symptoms were consistent with upper airway cough syndrome. Based on her medical
history, Dr. Yoder diagnosed occupational asthma and possible thrush. He opined that appellant
had an asthma exacerbation on November 22, 2006. Dr. Yoder stated that, while the duration of
3

By decision dated November 6, 2008, OWCP found that appellant’s chronic low back pain had resolved by
December 21, 2006.

3

the exacerbation would not be determined with certainty, most asthma exacerbations resolved
within two weeks to two months with appropriate treatment, and therefore he would favor
entering January 22, 2007 as the date the aggravation ceased. He noted that the medical records
indicated that appellant’s symptoms had returned to baseline by December 5, 2007 and her
pulmonary function study results from April 23, 2007 were not significantly different from those
in 2005, which provided physiologic evidence for her improvement by April 23, 2007.
Dr. Yoder further opined that appellant’s respiratory symptoms would not have resulted in her
being totally disabled for work from November 22, 2006 to July 31, 2007. He reiterated that
appellant’s pulmonary function had returned to baseline by April 23, 2007 and noted that even
the lowest result prior to that date was well within the normal range.
By decision dated February 24, 2010, OWCP denied appellant’s claim for wage-loss
compensation for the period December 22, 2006 to July 31, 2007 finding that the weight of the
medical evidence rested with Dr. Yoder’s February 8, 2010 report. It found that appellant’s
temporary aggravation of asthma ceased on January 22, 2007.
On April 23, 2010 appellant requested reconsideration and submitted additional evidence.
On March 22, 2010 Dr. Evan G. McLeod, a physician Board-certified in internal
medicine and pulmonary diseases, indicated that a February 22, 2010 chest x-ray was normal.
He opined that appellant’s cough was probably secondary to rhinitis with postnasal drainage, her
nocturnal episodes of acute dyspnea could be due to laryngospasm related to pharyngeal
secretions from rhinitis and that her asthma seemed to be well controlled.
By decision dated July 22, 2010, OWCP denied modification of the February 24, 2010
decision.
On August 9, 2010 appellant requested reconsideration and submitted an August 2, 2010
report by Dr. McLeod who stated that appellant’s history was consistent with a prolonged
exacerbation of asthma related to exposure, over a period of approximately two weeks in
October and November 2006, to tar fumes to which she was exposed at work. She also
submitted an August 5, 2010 report by Dr. Chmell who indicated that over a two-week period in
October 2006 appellant received inhalation exposure to toxic fumes which injured her respiratory
tree and caused uncontrollable coughing as a result.
By decision dated September 21, 2010, OWCP denied modification of the July 22, 2010
decision.
On September 30, 2010 appellant requested reconsideration and later submitted an
October 8, 2010 report by Dr. McLeod who reported that he initially examined appellant in
July 2007, therefore he could not personally attest to the severity of her symptoms between
November 2006 and July 2007. Dr. McLeod opined that it was plausible that repeated exposure
to noxious fumes over a two-month period could lead to acute asthma which might be very slow
to resolve.
By decision dated December 16, 2010, OWCP denied modification of the September 21,
2010 decision.

4

On January 3, 2011 appellant requested reconsideration and submitted a January 3, 2011
report by Dr. Hamadeh stating that he had treated appellant from November 2006 to June 2007
for environmental asthma and chronic cough and resubmitted his progress notes from February 5
to June 4, 2007.
By decision dated March 16, 2011, OWCP denied appellant’s request for reconsideration.
It found that appellant did not submit sufficient evidence to warrant a merit review of the
December 13, 2010 decision because it did not show that OWCP erroneously applied or
interpreted a point of law, nor did appellant present a point of law not previously considered or
submit relevant and pertinent new evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability for work.6
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.7 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable probative and substantial
medical evidence.8
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA.9 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the particular period of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.10

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

See William A. Archer, 55 ECAB 674 (2004).

8

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

See Merle J. Marceau, 53 ECAB 197 (2001).

10

See Fereidoon Kharabi, supra note 8.

5

ANALYSIS -- ISSUE 1
The Board finds appellant is not entitled to wage-loss compensation for total disability
for the period December 22, 2006 to July 31, 2007.
In order to determine the extent and degree of any employment-related disability caused
by the employment-related asthma condition, OWCP referred appellant to Dr. Yoder who
conducted the most recent evaluation and concluded on February 8, 2010 that appellant’s
temporary aggravation of her mild asthma condition ceased by January 22, 2007. Dr. Yoder
explained that most exacerbations of asthma resolve from two weeks to two months with
appropriate treatment. He pointed out that appellant’s symptoms returned to baseline by
December 5, 2007, that her pulmonary function study results from April 23, 2007 were not
significantly different from those in 2005, which provided physiologic evidence for her
improvement by April 23, 2007 and that the lowest result prior to that date was well within the
range of normal. Dr. Yoder concluded, therefore, that appellant’s respiratory symptoms would
not have resulted in total disability for work from November 22, 2006 to July 31, 2007.
In a series of reports, Dr. Chmell diagnosed lumber disc derangement with radiculopathy,
right foot derangement, pulmonary derangement, skin rash, Stevens-Johnson syndrome and right
eye derangement and indicated that appellant was unable to work. Although he opined that
appellant was totally disabled, he failed to provide a rationalized medical explanation as to how
the residuals of the November 22, 2006 employment injury prevented her from continuing in her
federal employment. Thus, appellant has not met her burden of proof to establish that she is
entitled to compensation for any wage-loss compensation with the submission of Dr. Chmell’s
reports.
Appellant also submitted reports by Dr. Hamadeh dated March 19, June 11 and 18, 2007
and an October 8, 2010 report by Dr. McLeod. The medical reports of Drs. Hamadeh and
McLeod are of diminished probative value as they fail to offer any probative medical opinion on
whether appellant was disabled on the dates at issue due to her accepted conditions.11 Thus,
appellant has not met her burden of proof.
As appellant has not submitted sufficient rationalized medical explanation as to how the
residuals of the employment injury prevented her from continuing in her employment, she has
not met her burden of proof to establish entitlement to wage-loss compensation for the period
claimed.
On appeal appellant contends that her claim for wage-loss compensation should not be
denied on the basis that her doctors will not state the time of her disability as she is currently
under their care. While OWCP accepted that appellant sustained an employment injury,
appellant bears the burden to establish through medical evidence that she was disabled during the
claimed time periods and that her disability was causally related to her accepted injury.12 The
Board finds that appellant submitted no rationalized medical evidence explaining how the
11

See Sandra D. Pruitt, 57 ECAB 126 (2005). See also V.P., Docket No. 09-337 (issued August 4, 2009).

12

See V.P., supra note 11.

6

November 22, 2006 employment injury materially worsened or aggravated her temporary
aggravation of mild asthma condition and caused her to be disabled for work from December 22,
2006 to July 31, 2007.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,13
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.14 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review of the merits.15
The Board has held that the submission of evidence which repeats or duplicates evidence already
in the case record does not constitute a basis for reopening a case.16
ANALYSIS -- ISSUE 2
In support of her January 3, 2011 reconsideration request, appellant submitted a
January 3, 2011 report by Dr. Hamadeh stating that he had treated appellant from
November 2006 to June 2007 for environmental asthma and chronic cough. The Board finds that
submission of this report did not require reopening appellant’s case for merit review. As OWCP
denied her claim based on the lack of supportive medical evidence and this report repeats
evidence already in the case record, it is cumulative and does not constitute relevant and
pertinent new evidence. Therefore, it is not sufficient to require OWCP to reopen the claim for
consideration of the merits.
Appellant also resubmitted progress notes by Dr. Hamadeh covering the period
February 5 to June 4, 2007. The Board finds that the submission of these reports did not require
reopening appellant’s case for merit review because these submissions were previously reviewed
by OWCP. As these submissions repeat evidence or are duplicative of evidence already in the
case record and reviewed by OWCP, the Board finds that they do not constitute relevant and
pertinent new evidence. Therefore, appellant has not established a basis for reopening her case.17
13

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

15

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements OWCP will deny the application for
review without reviewing the merits of the claim).
16

See Eugene F. Butler, 36 ECAB 393 (1984).

17

See D.K., 59 ECAB 141 (2007).

7

Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP. Because appellant only submitted cumulative and repetitive evidence
with her request for reconsideration, the Board finds that she did not meet any of the necessary
requirements and she is not entitled to further merit review.18
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to wage-loss compensation benefits for total disability from December 22, 2006 to
July 31, 2007. Because appellant’s request for reconsideration did not meet at least one of the
criteria required to reopen a case the Board finds that OWCP properly denied her request for
reconsideration without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2011 and December 16, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

See L.H., 59 ECAB 253 (2007).

8

